Order, Supreme Court, Kings County (Gabriel Krausman, J.), entered on or about June 19, 1989, and the appeal having been transferred to this court by order of the Appellate Division, Second Department, which order, inter alia, denied defendants’ cross motion to set aside the sale of the premises known as 430 Clinton Street, Brooklyn, New York, unanimously affirmed without costs.
*262This action was commenced in June 1988 by service of a summons and complaint seeking a partition or sale of the subject premises. Defendants filed a notice of appearance and advised plaintiffs’ counsel that they had no objection to the sale. Thereafter, the matter was referred to a Referee for a hearing to ascertain, inter alia, the rights, shares, and interests of the various parties.
Following a hearing on December 21, 1988, and a report by the Referee, an interlocutory judgment was entered on March 7, 1989 which, upon the findings of fact and conclusions of law of the Referee, decreed that the plaintiffs and defendants respectively owned 16Ai and 5/n of the premises, and that said premises were to be sold at public auction.
At the auction, held on April 5, 1989, plaintiffs purchased the premises for the sum of $350,000. Defendants moved, on or about May 18, 1989, to vacate and set aside the sale on the ground that it had not been fairly conducted. Specifically, defendants complained that bidders other than plaintiffs were unaware that the sale was to be for cash or certified check and, indeed, that this erroneous information had been provided by plaintiffs’ counsel.
Upon examination of the record and all other relevant circumstances, including the fact that the standard terms of sale in Kings County require that 10% of the purchase price be paid by cash or certified check, and that the very terms of the interlocutory judgment specified that the sale was to be for cash, we conclude that defendants’ cross motion was properly denied. Concur—Murphy, P. J., Sullivan, Ross, Kassal and Smith, JJ.